Citation Nr: 0029218	
Decision Date: 11/06/00    Archive Date: 11/09/00

DOCKET NO.  99-11 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to improved death pension benefits.


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel


INTRODUCTION

The veteran had active service from October 1977 to August 
1978.  The veteran died in October 1998.  The appellant is 
his widow.  Her claims come before the Board of Veterans' 
Appeals (BVA or Board) on appeal from January 1999, March 
1999 and April 1999 determinations of the Department of 
Veterans Affairs (VA) Regional Office in Huntington, West 
Virginia (RO).


FINDINGS OF FACT

1.  The appellant and the veteran were married in January 
1990.  The appellant remained married to the veteran until 
his death in October 1998.

2.  The evidence of record does not verify that the veteran 
had qualifying wartime service for the purpose of basic 
entitlement to improved death pension benefits for the 
surviving spouse.


CONCLUSION OF LAW

Basic eligibility for nonservice-connected improved death 
pension benefits has not been met.  38 U.S.C.A. §§ 101(2), 
1501(4), 1521(j), 1541 (West 1991); 38 C.F.R. § 3.1(d), 3.2, 
3.3(b)(4)(i) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant claims entitlement to service connection for 
the cause of the veteran's death and entitlement to improved 
death pension benefits based on her status as a widow of a 
veteran who had service from October 1977 to August 1978.  
The appellant's claim of entitlement to service connection 
for the cause of the veteran's death will be addressed in the 
Remand appended to this decision.

The surviving spouse of a veteran is entitled to receive VA 
improved (nonservice-connected) death pension benefits if: 
(1) The veteran served 90 days or more during a period of 
war, or at the time of death, was receiving or entitled to 
receive compensation for a service- connected disability; and 
(2) The surviving spouse meets the net worth requirements of 
38 C.F.R. § 3.274, and has an annual income not in excess of 
the applicable maximum annual pension rate specified in 38 
C.F.R. §§ 3.23 and 3.24. 38 U.S.C.A. § 1541(a) (West 1991); 
38 C.F.R. § 3.3(b)(4) (1999).  

In this case, the appellant does not meet the first 
requirement for improved death pension benefits.  The veteran 
did not have service in excess of 90 days during a period of 
war.  38 U.S.C.A. § 101(11) (West 1991).  The term "period 
of war," as defined in 38 U.S.C.A. § 101(11) means 

the Spanish-American War, the Mexican 
border period, World War I, World War II, 
the Korean conflict, the Vietnam era, the 
Persian Gulf War, and the period 
beginning on the date of any future 
declaration of war by the Congress and 
ending on the date prescribed by 
Presidential proclamation or concurrent 
resolution of the Congress. 

A review of 38 U.S.C.A. § 101(6)-(9), (29) and (33) shows 
that the veteran did not have wartime service from October 
1977 and August 1978.  The Vietnam era ended in May 1975 and 
the Persian Gulf War started in August 1990.  38 U.S.C.A. § 
101(29) and (33).  As such, the record shows that the veteran 
did not have wartime service.  Because the law is dispositive 
in this case, the appellant's claim must be denied based on a 
lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).


ORDER

Entitlement to improved death pension benefits is denied.
REMAND

The appellant also alleges that she is entitled to service 
connection for the cause of the veteran's death.  However, a 
review of the record reveals that further development is 
required prior to adjudication of this claim.  

In this case, the veteran died in October 1998 at Man 
Appalachian Regional Hospital.  At the time of his death, 
service connection was in effect for schizophrenia and 
bilateral hearing loss.  A death certificate shows that the 
immediate cause of the veteran's death was diabetes mellitus.  
Chronic, alcohol abuse was listed as a significant condition 
contributing to the cause of the veteran's death. 

The Board notes that terminal treatment records from Man 
Appalachian Regional Hospital have not been associated with 
the claims file.  The Board also observes that, during the 
pendency of this appeal, the provisions of 38 U.S.C.A. § 
5107, which concern the VA's duty to assist a claimant with 
the development of facts pertinent to his or her claim, have 
been substantially revised.  Generally, when the laws or 
regulations change while a case is pending, the version most 
favorable to the claimant applies, absent congressional 
intent to the contrary.  See Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991 & Supp. 
2000) set forth the requirement that the VA assist a claimant 
with the development of facts pertinent to a well-grounded 
claim for benefits, whereas the revised version of this 
statute contains no "well-grounded claim" requirement and 
instead requires more generally that the VA assist a claimant 
with the development of facts pertinent to his or her claim.  
Such assistance specifically includes "assist[ing] a 
claimant in developing all facts pertinent to a claim for 
benefits under this title.  Such assistance shall include 
requesting information as described in section 5106."  While 
this revision specifies that the person submitting a claim 
for benefits shall have the burden of proof, only in cases 
where "no reasonable possibility exists that such assistance 
will aid in the establishment of entitlement" may the VA 
decide a claim for benefits without providing assistance.  
H.R. 4205, The Floyd D. Spence National Defense Authorization 
Act for FY 2001, Title XVI, Subtitle B, § 1611 (October 30, 
2000).  

The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991 & Supp. 2000) and 
is therefore applicable under Karnas.  In view of this 
revision, the Board concludes that this matter should be 
remanded in order for terminal treatment records from Man 
Appalachian Regional Hospital to be associated with the 
claims file.  These records may contain evidence pertinent to 
the issue at hand and may aid in the establishment of 
entitlement to benefits.  

Therefore, in order to give the claimant every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  
Accordingly, this case is REMANDED for the following action:

The RO should take appropriate steps to 
secure any necessary release and the RO 
should then obtain terminal treatment 
records from Man Appalachian Regional 
Hospital.  When the development requested 
has been completed, the case should again 
be reviewed by the RO on the basis of the 
additional evidence.  If the benefit 
sought is not granted, the claimant 
should be furnished a Supplemental 
Statement of the Case, and be afforded a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development and provide due process of law.  The Board does 
not intimate any opinion as to the merits of this aspect of 
the case, either favorable or unfavorable.  The claimant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


		
	WARREN W. RICE, JR.
	Veterans Law Judge
	Board of Veterans' Appeals


 


